UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2016 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54820 SICHUAN LEADERS PETROCHEMICAL COMPANY (Exact name of small business issuer as specified in its charter) FLORIDA 20-4138848 (State or other jurisdiction of incorporation or organization) (I.R.S. Tax. I.D. No.) 3wy llenton, FL 34222 (Address of Principal Executive Offices) (941) 907-6889 (Registrant’s Telephone Number, Including Area Code) (Registrant’s former name) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See definition of “large accelerated filer,” accelerated filer” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Emerging growth company ¨ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ As of June 12, 2017, there were 43,425,000 shares of common stock outstanding. EXPLANATORY NOTE General. This quarterly report on Form 10-Q is for the fiscal quarter ended September 2016. It is being filed by us in an attempt to satisfy the delinquent filing status and to become current in our filing obligations under the Securities Exchange Act of 1934, as amended.This is our first periodic filing since the quarterly period ended June 30, 2016. This report will be followed by the annual report Form 10-K for the fiscal year ended Decebmber 31, 2016, and should be read in connection with the other reports filed by us with the SEC, including our quarterly reports on Form 10-Q for the quarters ended March 31, 2017. Background of the Filing Delay. We were unable to file the above referenced periodic reports due to the Company’s lack of revenue generated which has made it difficult to sufficiently fund the costs of the filings. 2 TABLE OF CONTENTS Cautionary Note Regarding Forward-Looking Statements 4 PART I – Financial Information Item 1. Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 Item 4. Controls and Procedures 14 PART II – Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities And Use Of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other information 15 Item 6. Exhibits 16 Signatures 17 3 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). These forward-looking statements are generally located in the material set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” but may be found in other locations as well. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. We identify forward-looking statements by use of terms such as “may,” “will,” “expect,” “anticipate,” “estimate,” “hope,” “plan,” “believe,” “predict,” “envision,” “intend,” “will,” “continue,” “potential,” “should,” “confident,” “could” and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from those contained in the forward-looking statements. Forward-looking statements are based on information available at the time the statements are made and involve known and unknown risks, uncertainties and other factors that may cause our results, levels of activity, performance or achievements to be materially different from the information expressed or implied by the forward-looking statements in this report. These factors include, among others: · our ability to execute on our growth strategies; · our ability to find manufacturing partners on favorable terms; · declines in general economic conditions in the markets where we may compete; · our anticipated needs for working capital; and Where we express an expectation or belief as to future events or results, such expectation or belief is expressed in good faith and believed to have a reasonable basis. Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. 4 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements SICHUAN LEADERS PETROCHEMICAL COMPANY BALANCE SHEETS As of September 30, 2016(unaudited)and December 31, 2015 (All amounts shown in U.S. Dollars) September 30, December 31, (unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Prepaid Expenses Total Current Assets Total Assets: LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable 66 Interest Payable Loans from Shareholder Total Current Liabilities Total Liabilities Stockholders' Equity: Common Stock; $0.01 per share par value; 5,000,000,000 shares authorized; and 30,755,000 and 30,755,000 issued and outstanding at September 30, 2016 and December 31, 2015, respectively. Additional Paid in Capital ) ) Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents SICHUAN LEADERS PETROCHEMICAL COMPANY STATEMENTS OF OPERATIONS Nine Months Ended September 30, Three Months Ended
